Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Non-Final Rejection 
 The Status of Claims:
Claims 1, 6-11, 13, 15-24, 30, and 33-45 are pending. 
Claims 13, 15-24, 30, and 33-45 are rejected. 
Claims 1, 6-11 are withdrawn from consideration. 


DETAILED ACTION
1. 	Claims 13, 15-24, 30, and 33-45 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/US18/32605 05/14/2018
which claims benefit of 62/506,433 05/15/2017 and claims benefit of 62/506,457 05/15/2017.
    Drawings
3.         The drawings filed on 11/06/2019 are accepted by the examiner.  
        IDS
4.          The IDS filed on 11/07/2019 have been reviewed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Election/Restriction
Applicant’s election without traverse of Group II(claims 13, 15-24, 30, and 33-45) on 6/8/2021 is acknowledged.
Claims 1, 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected group I, there being no allowable generic or linking claim.  
Applicant’s elected spices is epigallocatechin gallate.


Claim Objections
Claim 17 is objected to because of the following informalities:  
In claim 17, the phrase “(including chronic constipation and chronic idiopathic constipation)” is recited. The use of the parenthesis is improper and confusing in the claim because the terms inside the parenthesis may indicate more detailed limitations than the previous term. .The examiner recommends to remove the parenthesis from the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 112

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, the phrase “ constipation (including chronic constipation and chronic idiopathic constipation)” is recited. This expression is vague and indefinite because the term “including “ would mean that  there are some additional components besides chronic constipation and chronic idiopathic constipation; furthermore, the claim does not explain what is excluded from the claim  An appropriate correction is required. 

 In claim 43, the term “ derivatives” is recited. This expression is vague and indefinite because the claim does not explain or elaborate what is meant by the term “ derivatives”; furthermore, the specification on page 13, a paragraph#0029 does not show how the derivatives are formed from a caffeine, nicotine, theophylline, 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 15-24, 30, and 33-45  are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating specific diseases, does not reasonably provide enablement for preventing an amyloid disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Applicants are not enabled for preventing any of these diseases.  The only established prophylactics are vaccines not the daphnetic compound such as present here.  In addition, it is presumed that “prevention” of the claimed diseases would require a method of identifying those individuals who will develop the claimed diseases before they exhibit symptoms.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.
In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing diseases requires identifying those patients who will acquire the disease before the amyloid disorder curs.  This would require extensive and potentially opened ended clinical research on healthy subjects.  2) The passages spanning from  a paragraphs#0052-53 on pages 25-26 and table 1 on pages32-33 mentioned the prevention of  the diseases Applicant intend to treat.  3) There is no working example of such a preventive procedure in man or animal in the specification.  4) The claims rejected are drawn to clinical amyloid disorder medicine and are therefore physiological in nature.  5) The state of the art is that no general procedure is art-recognized for determining which patients generally will become prevented from getting a amyloid disorder before the fact.  6) The artisan using Applicants invention would be a Board Certified physician in a amyloid disorder with an MD degree and several years of experience.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of the amyloid disorder generally. Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent an amyloid disorder generally.  That is, the skill is so low that no compound effective generally against the amyloid disorder has ever been found let alone one that can prevent such conditions.  7) It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  8) The claims broadly read on all patients, not just those undergoing therapy for the claimed diseases
The Examiner suggests deletion of the word “preventing” and the phrase "at a risk for  developing" from the claims.

Claims 13, 15-24, 30, and 33-45  are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for making salts of the claimed compounds, does not reasonably provide enablement for making solvates and hydrates of the claimed compounds.  The specification does not enable any person skilled in the art of synthetic organic chemistry to make the invention commensurate in scope with these claims.  “The factors to be considered [in making an enablement rejection] have been summarized as a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and the breadth of the claims”, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  In the present case the important factors leading to a conclusion of undue 
c) There is no working example of any hydrate or solvate formed.  The claims are drawn to solvates, yet the numerous examples presented all failed to produce a solvate.  These cannot be simply willed into existence.  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity.  However ... there is no evidence that such compounds exist... the examples of the  '881 patent do not produce the postulated compounds... there is ... no evidence that such compounds even exist.”  The same circumstance appears to be true here.  There is no evidence that solvates of these compounds actually exist; if they did, they would have formed.  Hence, applicants must show that solvates can be made, or limit the claims accordingly.
g) The state of the art is that is not predictable whether solvates will form or what their composition will be.  In the language of the physical chemist, a solvate of organic molecule is an interstitial solid solution.  This phrase is defined in the second paragraph on page 358 of West (Solid State Chemistry).  West, Anthony R., "Solid State Chemistry and its Applications, Wiley, New York, 1988, pages 358 & 365.  The solvent molecule is a species introduced into the crystal and no part of the organic host molecule is left out or replaced.  In the first paragraph on page 365, West (Solid State Chemistry) says, “it is not usually possible to predict whether solid solutions will form, or if they do form what is their compositional extent".  Thus, in the absence of experimentation one cannot predict if a particular solvent will solvate any particular crystal.  One cannot predict the 
h) The breadth of the claims includes presently unknown list of solvents embraced by the term "solvate".  Thus, the scope is broad.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).”  That conclusion is clearly justified here.  Thus, undue experimentation will be required to practice Applicants' invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al (US 2002/0151506 A1).
Applicant claims the method of inhibiting, ameliorating, reducing the likelihood, delaying the onset of, treating, or preventing an amyloid disorder, the method comprising administering to a subject in need thereof a composition comprising a compound selected from the group consisting of: epigallocatechin gallate, quercetin, morin, rosmarinic acid, gallic acid, lauryl gallate, methoxyhydroquinone, curcumin, resveratrol, apigenin, -3-Application No.: 16/611,406 Filing Date:November 6, 2019 nordihydroguaiaretic acid, phloretin and genistein; or pharmaceutically acceptable salts or solvates of the instant claim 13 and the amyloid disorder is selected from the group consisting of: a-synucleinopathy, Parkinson's Disease, Lewy Body Dementia, incidental Lewy body disease, Lewy body variant of Alzheimer's disease, multiple system atrophy, or pure autonomic failure, or any combination thereof of the instant claim 15. and the composition is coadministered with a caffeine, nicotine, theophylline, theobromine, xanthine, methylxanthine, or derivatives of the instant claim 43. and said subject is one that has been identified or selected as 
Determination of the scope and content of the prior art
Castillo et al discloses a method of treating an amyloid disease (=disorder), or a disease characterized by alpha-synuclein or NAC fibrillogenesis, in a mammalian
(=a subject ), the method comprising administering to the mammal a therapeutically effective amount of a catechin selected from the group consisting of catechin, epicatechin, gallocatechin gallate, epigallocatechin gallate as in the instant Claim 13, epigallocatechin, and epicatechin gallate, and pharmaceutically acceptable salts of the foregoing catechins.(see page 26, claim 1)
 Furthermore, it also teaches that the method of claim 1 where the alpha-synuclein or NAC fibrillogenesis is a fibrillogenesis selected from the group of diseases consisting of Lewy body disease, Parkinson's disease as in the instant Claims 15 and 45 and multiple system atrophy. (see page 26, claim 6)

Moreover, Castillo et al describes that green tea, and other natural sources such as black tea and wine, are known to contain catechins, bioflavanoids, flavanols, flavandiols, flavanoids, tannins or derivatives thereof. See Sugita-Konishi et al, “Epigallocatechin gallate and gallocatechin gallate in green tea catechins inhibit extracellular release of Vero toxin from enterohemorrhagic E. coli”, Biochemica et Biophysica Acta, 1472, 42-50 (1999), and Fernandez et al, “HPLC determination of catechins and caffeine in tea” as in the instant claim 43, Analyst 125: 421-425 (2000), the texts of which are hereby incorporated by reference as if fully set forth. These constituents are now believed by us to play a significant role in the surprisingly beneficial effects of green tea in amyloidoses as discussed below.(see 
(see page 13, a paragraph#0151)

The instant invention, however, differs from the prior art in that the claimed composition being co-administered with a caffeine is not exemplified in the prior art 

Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied art is that the
applied art does not expressly teach that the claimed composition is co-administered with a caffeine.

Resolving the level of ordinary skill in the pertinent art.

Regarding the instant Claim 43, with respect to the lack of disclosing the claimed composition co-administered with a caffeine, the prior art does teach that green tea, and other natural sources such as black tea and wine, are known to contain catechins caffeine in tea. . So, if the skilled artisan in the art had desired to be 
co-administered  the composition containing epigallocatechin gallate with a caffeine, it would have been obvious to the skilled artisan in the art to be motivated to combine the green tea containing  caffeine in the prior art composition. in order to enhance their 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Castillo expressly discloses a method of treating an amyloid disease (=disorder) such as Parkinson's disease, by administering to the mammal a therapeutically effective amount of a catechin selected from epigallocatechin gallate 
Also, the prior art does offer guidance that the constituents such as catechins and  caffeine present in the green tea can play a significant role in the surprisingly beneficial effects in amyloidoses(see page 13, a paragraph#0151). 
So, it would have been obvious to the skilled artisan in the art to be motivated to combine the green tea containing  caffeine with in the prior art composition containing epigallocatechin gallate in order to enhance their combined beneficial effects.  This is because the skilled artisan in the art would expect such a manipulation to be within the purview of the skilled artisan in the art as guidance show in the prior art.







Conclusion
Claims 13, 15-24, 30, and 33-45 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        6/16/2021